



EXHIBIT 10.12


Amendment No. 4
Pfizer Supplemental Savings Plan (the “PSSP”)


* * *
(New material underlined; deletions crossed out)


1. Section 2.31 shall be clarified to read as follows:
2.31 Regular Earnings.


However, for Pension Transfers, solely for purposes of the Retirement Savings
Contribution, Regular Earnings shall not include any bonuses (including but not
limited to, sales and GPP bonuses) earnedpaid or deferred in 2018 which reflects
payment for services performed in 2017.
2. Section 3.5(c) is clarified to read as follows:
3.5(c) For any Pension Transfer, the definition of “Regular Earnings” in
connection solely with the calculation of the 2018 Retirement Savings
Contributions under the Plan for such Pension Transfer shall not include any
bonuses (including but not limited to, sales and GPP bonuses) earned inpaid to
or deferred by such Pension Transfer during 2018 which reflects performance
during 2017.



